PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/090,553
Filing Date: 1 Oct 2018
Appellant(s): The Big Swing Company Ltd



__________________
Ryan Dean
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03DEC2021 and 19JAN2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02MAR2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,10,12,14,17,19-20,25,38 are rejected under 35 U.S.C. 103 as being unpatentable over BOSE (US 3235090) in view of KIDD (US 20130210598).
Regarding claim 1, BOSE teaches hydroclones (title, Figs.) including a separation device capable of separating a fluid (C1/L10-14), said fluid comprising multiple components, into at least two components comprising:
a support structure (Fig. 4 #30);
a conduit (Fig. 4 #40) mounted within said support structure capable of rotation about an axis (C6/L73-C7/L2), wherein said conduit is a tube;
an inlet (Fig. 4 #50) capable of introducing a flow of said fluid into said conduit; and
an outlet (Fig. 4 #58) capable of outputting at least one of said components therefrom, wherein the outlet comprises a vortex finder (Fig. 4 #62);
wherein the conduit is capable such that, in use, when said flow of said fluid is applied thereto, said conduit is thereby caused to (resulting in) rotate on or within said support structure about said axis, thereby (resulting in) separating said fluid into at least two components (C6/L73-C7/L2).
BOSE does not teach the conduit comprises a vane attached to the conduit, wherein the conduit and vane rotate as a single unit. However, KIDD teaches multiple modular in-line rotary separator bundle (title, Figs.) including a separation device capable of separating a fluid (par. [0002]), said fluid comprising multiple components, into at least two components comprising:
a support structure (stationary housing, Fig. 2 #32a);
a conduit (rotatable drum, Fig. 2 #122) mounted within said support structure for rotation about an axis, wherein said at least one conduit is a tube, comprising a vane (separator blades, Fig. 2 #152,154,156) attached to said conduit, wherein the conduit and vane rotate as a single unit for the purpose of providing support to the rotatable drum and turn the fluid in the drum to promote separation (par. [0036-0037,0050]);
an inlet (Fig. 2 #140) capable of introducing a flow of said fluid into said conduit; and
an outlet (Fig. 2 #133) capable of outputting at least one of said components therefrom;
wherein the conduit is capable such that, in use, when said flow of said fluid is applied thereto, said conduit is thereby caused to (resulting in) rotate on or within said support structure about said axis, thereby (resulting in) separating said fluid into at least two components.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the rotatable conduit of BOSE with the vane of KIDD in order to provide support to the rotating conduit and provide further rotation to the fluid to improve separations. The references are combinable, because they are in the same technological environment of fluid separations. See MPEP 2141 III (A) and (G).
Regarding claim 10, BOSE teaches the vane comprises a central axle (support shaft, Fig. 2 #124).
Regarding claim 12, BOSE teaches the support structure comprises bearings, and wherein the conduit is mounted on the bearings (C7/L8-10).
Regarding claim 14, BOSE teaches the support structure comprises an outer support structure (Fig. 4 #30).
Regarding claims 17,38, BOSE teaches the outlet comprises an overflow outlet comprising the vortex finder and an underflow outlet (Fig. 4 #18).
Regarding claims 19-20, BOSE teaches an inlet swirl chamber (Fig. 4 #12).
Regarding claim 25, BOSE teaches hydroclones (title, Figs.) including the separation device according to claim 1 (see above). 
BOSE does not teach a plurality of separation devices. However, KIDD teaches multiple modular in-line rotary separator bundle (title, Figs.) including:
an outer support structure (pressurized casing, Fig. 1 #11);
a plurality of separation devices (Fig. 1 #12,14,16,18) mounted within said outer support structure, which provide an increased capacity (par. [0003]);
an inlet nozzle (Fig. 1 #13) capable of introducing a flow of said fluid into the plurality of separation devices; and
an outlet nozzle (Fig. 1 #15).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the system of BOSE to include a plurality of separation devices as taught by KIDD in order to increase capacity. The references are combinable, because they are in the same technological environment of fluid separations. See MPEP 2141 III (A) and (G).
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over BOSE (US 3235090) in view of KIDD (US 20130210598) in view of HUKKI (US 3351195).
Regarding claim 11, BOSE does not teach the central axle comprises an inlet or outlet. However, HUKKI teaches an apparatus for continuous classification of solid particles dispersed in a fluid carrier (title, Figs.) including:
a cyclone comprising vanes (Fig. 4 #42), a central axle (Fig. 4 #39) and an outlet (Fig. 4 #40) for the purpose of washing the fines from the coarse solids and improve separation performance (C7/L3-10).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the rotatable conduit of BOSE with a vane on a central axle having an outlet as taught by HUKKI in order to wash out fine solids improve separations. The references are combinable, because they are in the same technological environment of fluid separations. See MPEP 2141 III (A) and (G).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over BOSE (US 3235090) in view of KIDD (US 20130210598) in view of MILLER (US 3905197).
Regarding claim 39, BOSE does not teach a generator. However, MILLER teaches power expander centrifuge (title, Figs.) comprising:
an expander (Fig. 1 #10);
a rotating shaft (Fig. 1 #15) connected to a generator (Fig. 1 #14).
The expander comprises vanes (Fig. 2 #23) creating a vortex which separates solids (C2/L61-65; C4/L40-45 abstract).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the modified BOSE’s system with a generator as taught by MILLER in order to recover energy and create electrical power. The references are combinable, because they are in the same technological environment of fluid separations. See MPEP 2141 III (A) and (G).

(2) Response to Argument
The Appellant argues (Appeal P3/second full paragraph) that claim 1 is not obvious, which requires e.g. “the one or more vanes are configured such that, in use, when the flow of fluid is applied thereto, the conduit and hence the one or more vanes are thereby caused to rotate on or within the support structure about the axis, thereby separating the fluid into at least two components.” The Examiner notes that this limitation is functional language of the vanes (i.e. rotation) followed by a result (i.e. separation of fluid). The rejection is the combination of BOSE as modified by KIDD to include vanes for the purpose of improving separations. The vanes are capable of rotating, which would naturally result in separation of the fluid and thus the combination teaches the claimed limitation.
The Appellant argues (Appeal P4/second full paragraph) that the drum of KIDD is not a tube. The Examiner respectfully disagrees. In a broad sense, a tube allows fluid to flow therethrough. KIDD teaches a rotatable drum (Fig. 2 #122) comprising an inner wall (Fig. 2 #126) and an outer wall (Fig. 2 #128), where fluid flows through an annular separation passage (Fig. 2 #130) that allows fluid to flow therethrough. The claims do not specify the particular shape of the tube.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a cylindrical tube) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding the vortex, the rejection is the combination of BOSE as modified by KIDD to include vanes (KIDD e.g. Fig. 2 #152), which would maintain the vortex in the cone (BOSE Fig. 4 #16). No other requirements regarding the shape or structure of the tube or vanes are made, either in the claims or the rejection.
The Appellant argues (Appeal P4/last paragraph) that the separator blades of KIDD are not equivalent to the claimed one or more vanes of Appellant's claim 1. This is not persuasive, because the Appellant has failed to show how the claimed structure is different from the vanes of the prior art. The independent claim 1 requires rotating vanes attached to a rotating conduit of which KIDD clearly discloses rotating vanes attached to a rotating conduit. As previously explained, the rotating vanes of KIDD are capable of rotating and thereby resulting in separation of a fluid. There is no difference in the claimed structure compared to the structure of the prior art.
Additionally, the Examiner does not agree with the Appellant’s characterization of KIDD. The rotating fluid is pushing on the drum wall as well as the vanes, which are mounted within the annular tube and rotates the drum or conduit. See also KIDD par. [0002] teaching a self-driven rotating drum.
The Appellant argues (Appeal P6/first paragraph) that one of ordinary skill in the art would never consider importing the vanes of Kidd only into a different kind of conduit. It is noted that attorney arguments cannot take the place of evidence (MPEP 716.01(c).II. It is a simple matter to one having ordinary skill in the art to place vanes in the conduit of BOSE (either to provide support for the rotating conduit or improve separations; KIDD par. [0036]) and doing so would be predictable to one having ordinary skill in the art. Additionally, the conduit of BOSE (Fig. 4 #40) is floating (C6/L53-54) or rotatable on bearings (C7/L8-9), and thus would benefit from extra internal support. Furthermore, adding vanes to further rotate a self-driven rotatable conduit would not change the principle of operation of BOSE. The combination of BOSE as modified by KIDD does not require preventing a vortex. The vanes of KIDD do not have to span the length of the conduit (par. [0036]). Again, the rejection does not require inner and outer drum walls, just vanes as is known in the art.
Further arguments (Appeal P6/last paragraph – P8) are not persuasive. BOSE teaches the combination of a rotating conduit and vortex flow (Fig. 4), which one having ordinary skill in the art would have found it obvious to combine with the vanes of KIDD for the purpose of improving separations.
In response to applicant's argument that the separator blades are intended to be used in conjunction with a drum, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
It is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. In re Mills, 916 F.2d 680, 682 (Fed. Cir. 1990). The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.”
Regarding par. [0038] of KIDD, that paragraph discusses another reference as well as other embodiments not relied upon. That reference further explains the additional rotation of fluid towards the outside wall that causes further separations apart from the rotating drum (par. [0037]). It appears that the addition of the vanes of KIDD would make the overall device of BOSE more effective, not less.
Regarding the affidavit (particularly par. [3]), to be of probative value, any secondary evidence must be related to the claimed invention (nexus required). To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed (MPEP 716.01(b)). The claims do not require a compact separator or a particular wall thickness. Furthermore, the pressure drop is a method limitation not claimed. Thus there is no nexus to the claimed invention. Furthermore, the BOSE’s device modified by KIDD would not need a motor or turbine since the fluid itself causes the rotational movement as already recognized by BOSE (C6/73-C7/L2) and KIDD (par. [0002]).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Liam Royce/Examiner, Art Unit 1777                                                                                                                                                                                                        
Conferees:
/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777       

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.